DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/16/2020 is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
On Pg. 10, line 13, “a gray of the pixel” should read --a gray value of the pixel--.
On Pg. 13, line 27, “depth image. .” should read --depth image.--
On Pg. 15, line 21, “a flow chart of motion detection step” should read --a flow chart of motion detection steps--.
On Pg. 16, line 24, “a flow chart of motion detection step” should read --a flow chart of motion detection steps--.
On Pg. 19, lines 23-24, “end of the shopping” should read --end of shopping--.
Appropriate correction is required.
Claim Objections
Claim 17 is objected to because of the following informalities: “the method of of claim --.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 17 is rejected under 35 U.S.C. 101 because 
the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the specification does not provide a special definition of the claimed medium that would exclude signals. Further, the specification specifically points out that such a medium can be a signal (Pg. 22, "the memory can be implemented in any type of volatile or non-volatile memory device or a combination thereof"; Pg. 24, "computer-readable medium" can be any apparatus that can contain, store, communicate, propagate, or transport a program for use in an instruction execution system, apparatus, or device, or in conjunction with such an instruction execution system, apparatus, or device"). The BRI of the recited "computer readable storage medium" in light of the specification encompasses propagation of a program (i.e. signals per se).  The other element recited in the claim is "instructions". This only serves to limit the content carried by the signals per se.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 11, 14-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho et al. (US 2015/0269739 A1).
Regarding claim 1, Ho et al. teaches, an object identification method comprising (Para. 0011: apparatuses and methods for foreground object segmentation are described herein; Para. 0027: object boundary extractor 140 may identify the boundary of a foreground object in an image frame based at least in part on a depth frame and a motion mask associated with the image frame; Note: the foreground object is being identified): 
capturing color images and depth images that are aligned (Para. 0019: sensor(s) 160 may generate imaging data with depth information. In some embodiments, sensor(s) 160 may include a depth sensor capable of depth sensing and providing depth data aligned with color data, e.g., RGB color data); 
performing motion detection on the captured color images and depth images to acquire a motion start frame and a motion end frame (Para. 0018: depth frame generator 120 may be coupled with motion detector 130, which may produce a motion mask indicating moving pixels in the image frame; Para. 0025: many suitable motion detection methods may be used, e.g., by examining the pixel difference between the current and one or more previous image frames; As shown in Para. 0025, the current image frame is the end frame and the previous image frame is the start frame); 
comparing the motion end frame with the motion start frame in the color images to acquire a set of motion pixels (Para. 0018: depth frame generator 120 may be coupled with motion detector 130, which may produce a motion mask indicating moving pixels in the image frame; Para. 0024; Para. 0025: many suitable motion detection methods may be used, e.g., by examining the pixel difference between the current and one or more previous image frames. In embodiments, motion detector 130 may use a motion detection method based on an accumulative frame differencing algorithm and the information indicating the background of the foreground object established in a prior image frame processing session; As shown in Para. 0025, the pixel difference (i.e. comparison) between the current image frame (i.e. the end frame) and the previous frame (i.e. the start frame) is detected); 
performing connected component analysis on the acquired set of motion pixels to obtain at least one connected component (Para. 0018: depth frame generator 120 may be coupled with motion detector 130, which may produce a motion mask indicating moving pixels in the image frame; Para. 0028: object boundary extractor 140 may overlay the motion mask on the depth frame to generate a component map. Then, object boundary extractor 140 may perform connected component analysis on the component map to produce a set of candidate blobs); 
and identifying an object in the at least one connected component (Para. 0072: to identify the boundary of the foreground object, the object boundary extractor may produce a plurality of foreground object candidate blobs based at least in part on a connected component analysis performed on a component map based at least in part on the depth frame and the motion mask associated with the image frame; Note: the foreground object is being identified).
Regarding claim 2, Ho et al. teaches, the method of claim 1, further comprising dividing the at least one connected component into at least one object component based on depth information of the motion end frame in the depth images (Para. 0028: object boundary extractor 140 may identify the boundary of a foreground object in an image frame based at least in part on a depth frame and a motion mask associated with the image frame; Para. 0028: object boundary extractor 140 may overlay the motion mask on the depth frame to generate a component map. Then, object boundary extractor 140 may perform connected component analysis on the component map to produce a set of candidate blobs. Object boundary extractor 140 may select a working foreground object blob, which may contain the foreground object, from the set of candidate blobs, based at least in part on the location information provided by object tracker 142; As shown in Para. 0028, the component where the object is located is extracted/segmented (i.e. divided) from the connected component; Para. 0018: apparatus 100 may further include segmentation module 150, coupled to object boundary extractor 140, to segment the foreground object from its background; Para. 0055: bounding region 320 may be redefined to closely fit around the edges of the segmented foreground object 340 after its initial segmentation); 
and the step of identifying an object in the at least one connected component comprises identifying the object in the at least one object component (Para. 0088: producing a plurality of foreground object candidate blobs based at least in part on a connected component analysis performed on the component map; selecting a working foreground object blob from the plurality of foreground object candidate blobs, based at least in part on location information for the foreground object; and identifying a boundary of the working foreground object blob; As shown in Para. 0029, an example of the object being tracked and identified is a face of a person).
Regarding claim 11, Ho et al. teaches, an object identification method comprising (Para. 0011: apparatuses and methods for foreground object segmentation are described herein; Para. 0027: object boundary extractor 140 may identify the boundary of a foreground object in an image frame based at least in part on a depth frame and a motion mask associated with the image frame; Note: the foreground object is being identified): 
capturing color images and depth images that are aligned (Para. 0019: sensor(s) 160 may generate imaging data with depth information. In some embodiments, sensor(s) 160 may include a depth sensor capable of depth sensing and providing depth data aligned with color data, e.g., RGB color data); 
acquiring a start frame and an end frame in the captured color image and depth images (Para. 0025: many suitable motion detection methods may be used, e.g., by examining the pixel difference between the current and one or more previous image frames; As shown in Para. 0025, the current image frame is the end frame and the previous image frame is the start frame); 
comparing the end frame with the start frame in the color images to acquire a set of motion pixels (Para. 0018: depth frame generator 120 may be coupled with motion detector 130, which may produce a motion mask indicating moving pixels in the image frame; Para. 0024; Para. 0025: many suitable motion detection methods may be used, e.g., by examining the pixel difference between the current and one or more previous image frames. In embodiments, motion detector 130 may use a motion detection method based on an accumulative frame differencing algorithm and the information indicating the background of the foreground object established in a prior image frame processing session; As shown in Para. 0025, the pixel difference (i.e. comparison) between the current image frame (i.e. the end frame) and the previous frame (i.e. the start frame) is detected); 
performing connected component analysis on the acquired set of motion pixels to obtain at least one connected component (Para. 0018: depth frame generator 120 may be coupled with motion detector 130, which may produce a motion mask indicating moving pixels in the image frame; Para. 0028: object boundary extractor 140 may overlay the motion mask on the depth frame to generate a component map. Then, object boundary extractor 140 may perform connected component analysis on the component map to produce a set of candidate blobs); 
dividing the at least one connected component into at least one object component based on depth information of the end frame in the depth image (Para. 0028: object boundary extractor 140 may identify the boundary of a foreground object in an image frame based at least in part on a depth frame and a motion mask associated with the image frame; Para. 0028: object boundary extractor 140 may overlay the motion mask on the depth frame to generate a component map. Then, object boundary extractor 140 may perform connected component analysis on the component map to produce a set of candidate blobs. Object boundary extractor 140 may select a working foreground object blob, which may contain the foreground object, from the set of candidate blobs, based at least in part on the location information provided by object tracker 142; As shown in Para. 0028, the component where the object is located is extracted/segmented (i.e. divided) from the connected component; Para. 0018: apparatus 100 may further include segmentation module 150, coupled to object boundary extractor 140, to segment the foreground object from its background; Para. 0055: bounding region 320 may be redefined to closely fit around the edges of the segmented foreground object 340 after its initial segmentation); 
and identifying an object in the at least one object component (Para. 0088: producing a plurality of foreground object candidate blobs based at least in part on a connected component analysis performed on the component map; selecting a working foreground object blob from the plurality of foreground object candidate blobs, based at least in part on location information for the foreground object; and identifying a boundary of the working foreground object blob; As shown in Para. 0029, an example of the object being tracked and identified is a face of a person).
Regarding claim 14, Ho et al. teaches, an object identification device comprising (Para. 0011: apparatuses and methods for foreground object segmentation are described herein; Para. 0027: object boundary extractor 140 may identify the boundary of a foreground object in an image frame based at least in part on a depth frame and a motion mask associated with the image frame; Fig. 1: apparatus 100; Note: the foreground object is being identified):
 a capturing member (Fig. 1: sensor(s) 160), configured to capture color images and depth images that are aligned (Para. 0019: sensor(s) 160 may generate imaging data with depth information. In some embodiments, sensor(s) 160 may include a depth sensor capable of depth sensing and providing depth data aligned with color data, e.g., RGB color data. In some embodiments, sensor(s) 160 may include a stereo camera, which may provide time-synchronized images through either hardware or software); 
a detecting member (Fig. 1: motion detector 130), configured to perform motion detection on the captured color images and the depth images to acquire a motion start frame and a motion end frame (Para. 0018: depth frame generator 120 may be coupled with motion detector 130, which may produce a motion mask indicating moving pixels in the image frame; Para. 0025: many suitable motion detection methods may be used, e.g., by examining the pixel difference between the current and one or more previous image frames; As shown in Para. 0025, the current image frame is the end frame and the previous image frame is the start frame); 
an acquiring member, configured to compare the motion end frame with the motion start frame in the color images to acquire a set of motion pixels (Para. 0018: depth frame generator 120 may be coupled with motion detector 130, which may produce a motion mask indicating moving pixels in the image frame; Para. 0024; Para. 0025: many suitable motion detection methods may be used, e.g., by examining the pixel difference between the current and one or more previous image frames. In embodiments, motion detector 130 may use a motion detection method based on an accumulative frame differencing algorithm and the information indicating the background of the foreground object established in a prior image frame processing session; As shown in Para. 0025, the pixel difference (i.e. comparison) between the current image frame (i.e. the end frame) and the previous frame (i.e. the start frame) is detected); 
an analyzing member, configured to perform connected component analysis on the acquired set of motion pixels to obtain at least one connected component (Para. 0018: depth frame generator 120 may be coupled with motion detector 130, which may produce a motion mask indicating moving pixels in the image frame; Para. 0028: object boundary extractor 140 may overlay the motion mask on the depth frame to generate a component map. Then, object boundary extractor 140 may perform connected component analysis on the component map to produce a set of candidate blobs); 
a dividing member, configured to divide the at least one connected component into at least one object component based on depth information of the motion end frame in the depth images (Para. 0028: object boundary extractor 140 may identify the boundary of a foreground object in an image frame based at least in part on a depth frame and a motion mask associated with the image frame; Para. 0028: object boundary extractor 140 may overlay the motion mask on the depth frame to generate a component map. Then, object boundary extractor 140 may perform connected component analysis on the component map to produce a set of candidate blobs. Object boundary extractor 140 may select a working foreground object blob, which may contain the foreground object, from the set of candidate blobs, based at least in part on the location information provided by object tracker 142; As shown in Para. 0028, the component where the object is located is extracted/segmented (i.e. divided) from the connected component; Para. 0018: apparatus 100 may further include segmentation module 150, coupled to object boundary extractor 140, to segment the foreground object from its background; Para. 0055: bounding region 320 may be redefined to closely fit around the edges of the segmented foreground object 340 after its initial segmentation); 
and an identifying member, configured to identify an object in the at least one object component (Para. 0088: producing a plurality of foreground object candidate blobs based at least in part on a connected component analysis performed on the component map; selecting a working foreground object blob from the plurality of foreground object candidate blobs, based at least in part on location information for the foreground object; and identifying a boundary of the working foreground object blob; As shown in Para. 0029, an example of the object being tracked and identified is a face of a person; Note: the foreground object is being identified).
Regarding claim 15, Ho et al. teaches, the object identification device of claim 14 (Para. 0027: object boundary extractor 140 may identify the boundary of a foreground object in an image frame based at least in part on a depth frame and a motion mask associated with the image frame; Note: the foreground object is being identified; See claim 14 above for more details), wherein the capturing member comprises an RGBD camera (Para. 0085: may further include a stereo camera or a RGB-depth image sensor to generate the image frame; As shown in Para. 0085, an RGB-depth image sensor (i.e. an RGBD camera) is used).
Regarding claim 17, Ho et al. teaches, a computer readable storage medium having stored thereon computer readable instructions that, when executed, perform the method of of claim 1 (Para. 0067: the article of manufacture 510 may include a computer-readable storage medium 520 where instructions 530 configured to practice embodiments of or aspects of embodiments of any one of the processes described herein… Instructions 530 may enable an apparatus, in response to their execution by the apparatus, to perform various operations described herein. For example, storage medium 520 may include instructions 530 configured to cause an apparatus, e.g., apparatus 100, to practice some or all aspects of foreground object segmentation in connection with FIGS. 1-4, in accordance with embodiments of the present disclosure. In embodiments, computer-readable storage medium 520 may include one or more computer-readable non-transitory storage medium; see claim 1 above for details about the method performed).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 9, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 2015/0269739 A1) in view of Yang et al. (CN 104700430 A, see attached machine translation).
Regarding claim 6, Ho et al. teaches, the method of claim 1, wherein the comparing the motion end frame with the motion start frame in the color images to acquire a set of motion pixels comprises (Para. 0018: depth frame generator 120 may be coupled with motion detector 130, which may produce a motion mask indicating moving pixels in the image frame; Para. 0024; Para. 0025: many suitable motion detection methods may be used, e.g., by examining the pixel difference between the current and one or more previous image frames. In embodiments, motion detector 130 may use a motion detection method based on an accumulative frame differencing algorithm and the information indicating the background of the foreground object established in a prior image frame processing session; As shown in Para. 0025, the pixel difference (i.e. comparison) between the current image frame (i.e. the end frame) and the previous frame (i.e. the start frame) is detected): 
performing a pixel-by-pixel comparison of the motion end frame and the motion start frame in the color images to acquire a set of pixels whose difference in pixel values is greater than a sixth threshold; 
and defining the set of pixels as the set of motion pixels.
Ho et al. does not expressly disclose the following limitations underlined above: performing a pixel-by-pixel comparison of the motion end frame and the motion start frame in the color images to acquire a set of pixels whose difference in pixel values is greater than a sixth threshold; and defining the set of pixels as the set of motion pixels.
However, Yang et al. teaches, performing a pixel-by-pixel comparison of the motion end frame and the motion start frame in the color images to acquire a set of pixels whose difference in pixel values is greater than a sixth threshold (Para. 0007: inter-frame difference method to detect continuous video images; Para. 0007: set a threshold th to distinguish the foreground area from the background area in the differential image G i (x, y), and binarize the differential image according to formula (6) to obtain R i (x, y). If the brightness difference of a pixel in the differential image is greater than the threshold, the pixel is considered to be a foreground pixel, otherwise it is a background pixel; As shown in Para. 0007, if the pixel difference is greater than a set threshold th (i.e., any threshold, such as a sixth threshold), the pixel is a foreground object (i.e., moving object) in the video frame); 
and defining the set of pixels as the set of motion pixels (Para. 0007: calculate the difference image G i (x, y), and extract the moving target through the difference in the pixels of the continuous video frame image; Para. 0007: when the number of pixels in a connected area is greater than a given threshold, the target is considered to be detected, and the area is considered to be an area with moving targets).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include acquiring a set of pixels whose difference in pixel values is greater than a threshold as taught by Yang et al. into the object identification of Ho et al. in order to improve the detection of small movement of the object (Yang et al., Para. 0008). 
Regarding claim 9, Ho et al. teaches, the method of claim 1, wherein the performing connected component analysis on the acquired set of pixels to obtain at least one connected component comprises (Para. 0018: depth frame generator 120 may be coupled with motion detector 130, which may produce a motion mask indicating moving pixels in the image frame; Para. 0025: many suitable motion detection methods may be used, e.g., by examining the pixel difference between the current and one or more previous image frames; As shown in Para. 0025, the current image frame is the end frame and the previous image frame is the start frame): 
performing connected component analysis on the acquired set of pixels to obtain an initial connected component;
and removing a connected component that does not meet the preset condition for area or aspect ratio, or that is located inside other connected components from the initial connected component to obtain the at least one connected component.
Ho et al. does not expressly disclose the following limitation underlined above: performing connected component analysis on the acquired set of pixels to obtain an initial connected component; and removing a connected component that does not meet the preset condition for area or aspect ratio, or that is located inside other connected components from the initial connected component to obtain the at least one connected component.
However, Yang et al. teaches, performing connected component analysis on the acquired set of pixels to obtain an initial connected component (Para. 0038: Connectivity analysis and discrimination: Since the actual moving target corresponds to a connected area of a certain scale in the image, the morphologically processed image is analyzed and discriminated for connectivity. When the number of pixels in a connected area is greater than a given threshold, the target is considered to be detected, and the area is considered to be an area with a moving target);
 and removing a connected component that does not meet the preset condition for area or aspect ratio, or that is located inside other connected components from the initial connected component to obtain the at least one connected component (Para. 0037: Morphological filter processing: Perform morphological filter processing (such as corrosion, expansion, opening and closing operations, etc.) on the binary image R i (x, y) to eliminate the noise in the small area, so as to accurately estimate the position of the moving target; Note: filtering requires the removal of a component that does not meet the condition set and morphological filters are used to eliminate/remove noise in an area; Note: noise is a connected component inside other connected components)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include obtaining an initial connected component and removing a connected component that does not meet a set condition or located in other connected components as taught by Yang et al. into the object identification of Ho et al. in order to detect the moving target more accurately (Yang et al., Para. 0026). 
Regarding claim 12, Ho et al. teaches, the method of claim 11, wherein the comparing the end frame with the start frame in the color images to acquire the set of motion pixels comprises (Para. 0018: depth frame generator 120 may be coupled with motion detector 130, which may produce a motion mask indicating moving pixels in the image frame; Para. 0024; Para. 0025: many suitable motion detection methods may be used, e.g., by examining the pixel difference between the current and one or more previous image frames. In embodiments, motion detector 130 may use a motion detection method based on an accumulative frame differencing algorithm and the information indicating the background of the foreground object established in a prior image frame processing session; As shown in Para. 0025, the pixel difference (i.e. comparison) between the current image frame (i.e. the end frame) and the previous frame (i.e. the start frame) is detected):
 performing a pixel-by-pixel comparison of the end frame and the start frame in the color images to acquire a set of pixels whose difference in pixel values is greater than a sixth threshold; 
and defining the set of pixels as the set of motion pixels.
Ho et al. does not expressly disclose the following limitations underlined above: performing a pixel-by-pixel comparison of the end frame and the start frame in the color images to acquire a set of pixels whose difference in pixel values is greater than a sixth threshold; and defining the set of pixels as the set of motion pixels.
However, Yang et al. teaches, performing a pixel-by-pixel comparison of the end frame and the start frame in the color images to acquire a set of pixels whose difference in pixel values is greater than a sixth threshold (Para. 0007: inter-frame difference method to detect continuous video images; Para. 0007: set a threshold th to distinguish the foreground area from the background area in the differential image G i (x, y), and binarize the differential image according to formula (6) to obtain R i (x, y). If the brightness difference of a pixel in the differential image is greater than the threshold, the pixel is considered to be a foreground pixel, otherwise it is a background pixel; As shown in Para. 0007, if the pixel difference is greater than a set threshold th (i.e., any threshold, such as a sixth threshold), the pixel is a foreground object (i.e., moving object) in the video frame); 
and defining the set of pixels as the set of motion pixels (Para. 0007: calculate the difference image G i (x, y), and extract the moving target through the difference in the pixels of the continuous video frame image; Para. 0007: when the number of pixels in a connected area is greater than a given threshold, the target is considered to be detected, and the area is considered to be an area with moving targets).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include acquiring a set of pixels whose difference in pixel values is greater than a threshold as taught by Yang et al. into the object identification of Ho et al. in order to improve the detection of small movement of the object (Yang et al., Para. 0008). 
Regarding claim 19, Ho et al., the method of claim 2, wherein the comparing the motion end frame with the motion start frame in the color images to acquire a set of motion pixels comprises (Para. 0018: depth frame generator 120 may be coupled with motion detector 130, which may produce a motion mask indicating moving pixels in the image frame; Para. 0024; Para. 0025: many suitable motion detection methods may be used, e.g., by examining the pixel difference between the current and one or more previous image frames. In embodiments, motion detector 130 may use a motion detection method based on an accumulative frame differencing algorithm and the information indicating the background of the foreground object established in a prior image frame processing session; As shown in Para. 0025, the pixel difference (i.e. comparison) between the current image frame (i.e. the end frame) and the previous frame (i.e. the start frame) is detected; See claim 2 above for more details): 
performing a pixel-by-pixel comparison of the motion end frame and the motion start frame in the color images to acquire a set of pixels whose difference in pixel values is greater than a sixth threshold; 
and defining the set of pixels as the set of motion pixels.
Ho et al. does not expressly disclose the following limitations underlined above: performing a pixel-by-pixel comparison of the motion end frame and the motion start frame in the color images to acquire a set of pixels whose difference in pixel values is greater than a sixth threshold; and defining the set of pixels as the set of motion pixels.
However, Yang et al. teaches, performing a pixel-by-pixel comparison of the motion end frame and the motion start frame in the color images to acquire a set of pixels whose difference in pixel values is greater than a sixth threshold (Para. 0007: inter-frame difference method to detect continuous video images; Para. 0007: set a threshold th to distinguish the foreground area from the background area in the differential image G i (x, y), and binarize the differential image according to formula (6) to obtain R i (x, y). If the brightness difference of a pixel in the differential image is greater than the threshold, the pixel is considered to be a foreground pixel, otherwise it is a background pixel; As shown in Para. 0007, if the pixel difference is greater than a set threshold th (i.e., any threshold, such as a sixth threshold), the pixel is a foreground object (i.e., moving object) in the video frame); 
and defining the set of pixels as the set of motion pixels (Para. 0007: calculate the difference image G i (x, y), and extract the moving target through the difference in the pixels of the continuous video frame image; Para. 0007: when the number of pixels in a connected area is greater than a given threshold, the target is considered to be detected, and the area is considered to be an area with moving targets).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include acquiring a set of pixels whose difference in pixel values is greater than a threshold as taught by Yang et al. into the object identification of Ho et al. in order to improve the detection of small movement of the object (Yang et al., Para. 0008). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 2015/0269739 A1) in view of Zhang et al. (CN 104112275 A, see attached machine translation).
Regarding claim 7, Ho et al. teaches. the method of claim 2, wherein the dividing the at least one connected component into at least one object component based on depth information of the motion end frame in the depth images comprises (Para. 0028: object boundary extractor 140 may identify the boundary of a foreground object in an image frame based at least in part on a depth frame and a motion mask associated with the image frame; Para. 0028: object boundary extractor 140 may overlay the motion mask on the depth frame to generate a component map. Then, object boundary extractor 140 may perform connected component analysis on the component map to produce a set of candidate blobs. Object boundary extractor 140 may select a working foreground object blob, which may contain the foreground object, from the set of candidate blobs, based at least in part on the location information provided by object tracker 142; As shown in Para. 0028, the component where the object is located is extracted/segmented (i.e. divided) from the connected component; Para. 0018: apparatus 100 may further include segmentation module 150, coupled to object boundary extractor 140, to segment the foreground object from its background; Para. 0055: bounding region 320 may be redefined to closely fit around the edges of the segmented foreground object 340 after its initial segmentation; See claim 2 above for more details): 
determining a pixel having a depth value of zero in the motion end frame in the depth images; 
and dividing the at least one connected component into at least one object component along the pixel having the depth value of zero.
Ho et al. does not expressly  disclose the following limitations underlined above: determining a pixel having a depth value of zero in the motion end frame in the depth images; and dividing the at least one connected component into at least one object component along the pixel having the depth value of zero.
However, Zhang et al. teaches, determining a pixel having a depth value of zero in the motion end frame in the depth images (Para. 0058: the lid and the body of the teapot 1 are divided into two segmented object blocks, as shown in Figure 2B, where the edge line of the segmented object block is thickened just to represent the segmented object block; Para. 0062: Perform depth segmentation on the depth image shown in FIG. 2D to obtain the depth image segmentation image shown in FIG. 2E, where the object edge in FIG. 2E is only for clarity, and does not actually exist in the depth image; As shown in Para. 0058 and Para. 0062, the edge of the segmented object correspond to pixels with a depth of zero); 
and dividing the at least one connected component into at least one object component along the pixel having the depth value of zero (Para. 0058: the lid and the body of the teapot 1 are divided into two segmented object blocks, as shown in Figure 2B, where the edge line of the segmented object block is thickened just to represent the segmented object block; Para. 0062: perform depth segmentation on the depth image shown in FIG. 2D to obtain the depth image segmentation image shown in FIG. 2E, where the object edge in FIG. 2E is only for clarity, and does not actually exist in the depth image; As shown in Para. 0058 and Para. 0062, the edge of the segmented object (i.e., divided object) correspond to pixels with a depth of zero).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include determining a pixel having a depth value of zero in the depth images and dividing the connected component into an object component along the pixel with a depth value of zero as taught by Zhang et al. into the object identification of Ho et al. in order to improve the accuracy of color image object segmentation (Zhang et al., Para. 0016). 
Claim 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 2015/0269739 A1) in view of Deng et al. (CN 107862775 A, see attached machine translation).
Regarding claim 8, Ho et al. teaches, the method of claim 2, wherein the identifying an object in the at least one object component comprises (Para. 0028: object boundary extractor 140 may identify the boundary of a foreground object in an image frame based at least in part on a depth frame and a motion mask associated with the image frame; Para. 0028: object boundary extractor 140 may overlay the motion mask on the depth frame to generate a component map. Then, object boundary extractor 140 may perform connected component analysis on the component map to produce a set of candidate blobs. Object boundary extractor 140 may select a working foreground object blob, which may contain the foreground object, from the set of candidate blobs, based at least in part on the location information provided by object tracker 142; As shown in Para. 0028, the component where the object is located is extracted/segmented (i.e. divided) from the connected component; Para. 0018: apparatus 100 may further include segmentation module 150, coupled to object boundary extractor 140, to segment the foreground object from its background; Para. 0055: bounding region 320 may be redefined to closely fit around the edges of the segmented foreground object 340 after its initial segmentation) identifying an object in the at least one object component based on a depth neural network.
Ho et al. does not expressly disclose the following limitation underlined above: identifying an object in the at least one object component based on a depth neural network.
However, Deng et al. teaches, identifying an object in the at least one object component based on a depth neural network (Para. 0021: the image feature parameters are imported into the neural network model to obtain the number of purchased goods; Para. 0022; Para. 0023: the neural network model is obtained by applying deep learning tools based on several pictures of existing commodities in the supermarket; Para. 0024: preferably, the deep learning tool includes TensorFlow or/and Caffe or/and MXNet).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include identifying an object based on a depth neural network as taught by Deng et al. into the object identification of Ho et al. in order to achieve theft prevention of commodities (Deng et al., Para. 0008).
Regarding claim 16, Ho et al. teaches, a shopping cart comprising the object identification device according to claim 14 (Para. 0011: apparatuses and methods for foreground object segmentation are described herein; Para. 0027: object boundary extractor 140 may identify the boundary of a foreground object in an image frame based at least in part on a depth frame and a motion mask associated with the image frame; Fig. 1: apparatus 100; Note: the foreground object is being identified; See claim 14 above for more details).
Ho et al. does not expressly disclose the following limitation underlined above: a shopping cart comprising the object identification device.
However, Deng et al. teaches, a shopping cart comprising the object identification device (Para. 0008: an artificial intelligence-based supermarket commodity anti-theft warning system and method, which checks the number of purchased commodities and the number of settled commodities put into the same shopping cart by a user; Para. 0010; Para. 0012).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include a shopping cart with an object identification device as taught by Deng et al. into the object identification of Ho et al. in order to achieve theft prevention of commodities (Deng et al., Para. 0008).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 2015/0269739 A1) in view of Yang et al. (CN 104700430 A, see attached machine translation) and further in view of Zhang et al. (CN 104112275 A, see attached machine translation).
Regarding claim 13, Ho et al. teaches, the method of claim 12, wherein the dividing the at least one connected component into at least one object component based on depth information of the end frame in the depth images comprises (Para. 0028: object boundary extractor 140 may identify the boundary of a foreground object in an image frame based at least in part on a depth frame and a motion mask associated with the image frame; Para. 0028: object boundary extractor 140 may overlay the motion mask on the depth frame to generate a component map. Then, object boundary extractor 140 may perform connected component analysis on the component map to produce a set of candidate blobs. Object boundary extractor 140 may select a working foreground object blob, which may contain the foreground object, from the set of candidate blobs, based at least in part on the location information provided by object tracker 142; As shown in Para. 0028, the component where the object is located is extracted/segmented (i.e. divided) from the connected component; Para. 0018: apparatus 100 may further include segmentation module 150, coupled to object boundary extractor 140, to segment the foreground object from its background; Para. 0055: bounding region 320 may be redefined to closely fit around the edges of the segmented foreground object 340 after its initial segmentation): 
determining a pixel having a depth value of zero in the end frame in the depth images; 
and dividing the at least one connected component into at least one object component along the pixel having the depth value of zero.
Ho et al. does not expressly disclose the following limitations in claim 12 from which claim 13 depends: performing a pixel-by-pixel comparison of the end frame and the start frame in the color images to acquire a set of pixels whose difference in pixel values is greater than a sixth threshold; and defining the set of pixels as the set of motion pixels.
However, Yang et al. teaches, performing a pixel-by-pixel comparison of the end frame and the start frame in the color images to acquire a set of pixels whose difference in pixel values is greater than a sixth threshold (Para. 0007: inter-frame difference method to detect continuous video images; Para. 0007: set a threshold th to distinguish the foreground area from the background area in the differential image G i (x, y), and binarize the differential image according to formula (6) to obtain R i (x, y). If the brightness difference of a pixel in the differential image is greater than the threshold, the pixel is considered to be a foreground pixel, otherwise it is a background pixel; As shown in Para. 0007, if the pixel difference is greater than a set threshold th (i.e., any threshold, such as a sixth threshold), the pixel is a foreground object (i.e., moving object) in the video frame); 
and defining the set of pixels as the set of motion pixels (Para. 0007: calculate the difference image G i (x, y), and extract the moving target through the difference in the pixels of the continuous video frame image; Para. 0007: when the number of pixels in a connected area is greater than a given threshold, the target is considered to be detected, and the area is considered to be an area with moving targets).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include acquiring a set of pixels whose difference in pixel values is greater than a threshold as taught by Yang et al. into the object identification of Ho et al. in order to improve the detection of small movement of the object (Yang et al., Para. 0008). 
The combination of Ho et al. and Yang et al. does not expressly disclose the following limitations underlined above: determining a pixel having a depth value of zero in the end frame in the depth images; and dividing the at least one connected component into at least one object component along the pixel having the depth value of zero.
However, Zhang et al. teaches, determining a pixel having a depth value of zero in the end frame in the depth images (Para. 0058: the lid and the body of the teapot 1 are divided into two segmented object blocks, as shown in Figure 2B, where the edge line of the segmented object block is thickened just to represent the segmented object block; Para. 0062: Perform depth segmentation on the depth image shown in FIG. 2D to obtain the depth image segmentation image shown in FIG. 2E, where the object edge in FIG. 2E is only for clarity, and does not actually exist in the depth image; As shown in Para. 0058 and Para. 0062, the edge of the segmented object correspond to pixels with a depth of zero); 
and dividing the at least one connected component into at least one object component along the pixel having the depth value of zero (Para. 0058: the lid and the body of the teapot 1 are divided into two segmented object blocks, as shown in Figure 2B, where the edge line of the segmented object block is thickened just to represent the segmented object block; Para. 0062: perform depth segmentation on the depth image shown in FIG. 2D to obtain the depth image segmentation image shown in FIG. 2E, where the object edge in FIG. 2E is only for clarity, and does not actually exist in the depth image; As shown in Para. 0058 and Para. 0062, the edge of the segmented object (i.e., divided object) correspond to pixels with a depth of zero).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include determining a pixel having a depth value of zero in the depth images and dividing the connected component into an object component along the pixel with a depth value of zero as taught by Zhang et al. into the combined object identification of Ho et al. and Yang et al. in order to improve the accuracy of color image object segmentation (Zhang et al., Para. 0016). 
Allowable Subject Matter
Claims 3-5, 10, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 3 (including all of the limitations of the base claim and any intervening claims) is directed to determining that if the pixel difference between the current frame and the previous frame is greater than a first threshold exceeding a second threshold for color images and a third threshold exceeding a fourth threshold for depth images, the current frame is a motion frame, otherwise it is a still frame. 
Claim 4 (including all of the limitations of the base claim and any intervening claims) is directed to determining a number of pixels whose difference in pixel values between the current and previous frame is greater than a first threshold for color images and is greater than a third threshold for depth images, and if the sum of the number of pixels from the color images and the depth images is greater a fifth threshold, the current frame is a motion frame, otherwise it is a still frame.
There are no explicit teachings to the above limitations found in the closest prior arts cited in the rejection for claim 3 and claim 4. Claims 5 and 20 are dependent on claim 3, and claims 10 and 18 are dependent on claim 4, and therefore are allowed for the same reason as set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Feng (CN 106504074 A, see attached machine translation) teaches an intelligent shopping method and intelligent shopping system. 
Wu et al. (US 2014/0028794 A1) teaches identification, segmentation and tracking of foreground and background layers of an image (Abstract).
Han et al. (US 2014/0355831 A1) teaches an apparatus, method and computer-readable recording medium for detecting moving objects using a depth map.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is (571)272-2682.  The examiner can normally be reached on Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Daniella M. DiGuglielmo/Examiner, Art Unit 2664                                                                                                                                                                                                  
/NAY A MAUNG/Supervisory Patent Examiner, Art Unit 2664                                                                                                                                                                                                    


9/14/2021